Citation Nr: 0533857	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1944 until October 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The veteran's back claim was previously before the Board in 
November 2004.  At that time, the issue for determination was 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a back 
disability, to include degenerative joint disease of the 
lumbosacral spine.  It was found that new and material 
evidence had been presented, and the Board proceeded to deny 
the issue on the merits.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2005 Order, the Court vacated that part 
of the November 2004 Board decision which denied service 
connection for a back disability, and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Remand  (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, additional development is required in 
order to satisfy VA's obligations under the VCAA.  As pointed 
out in the Joint Remand, the law holds that VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the evidence of record establishes in-
service treatment for back pain and suggests that the 
veteran's current back disability may relate to active duty.  
Indeed, a December 1998 statement from H. D., D. C., as well 
as a March 2001 statement written by a chiropractor at the 
Kirksville VA Clinic both find that the current 
symptomatology may stem from an old injury.  For these 
reasons, then, a VA examination is deemed "necessary" under 
38 U.S.C.A. §5103A(d)(2).  In so finding, it is acknowledged 
that the veteran underwent a VA examination in May 1997.  
However, because that examination did not contemplate the 
etiology of the veteran's back problems, another examination 
is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and etiology of his 
degenerative joint disease of the lumbar 
spine.  Any other diagnoses of the spine 
should also be noted.  Objective 
examination should include complete range 
of motion testing using a goniometer, and 
the examiner should comment as to whether 
there is any additional functional 
impairment due to factors such as pain, 
weakness, incoordination or fatigability.  
If so, the extent of such additional 
limitation should be quantified in 
degrees of range of motion, if possible.  

Additionally, the examiner is requested 
to express an opinion as to whether it is 
at least as likely as not that any 
current disability of the spine is 
causally related to active service.  Such 
opinion should be accompanied by a clear 
rationale that is supported by the 
evidence of record.  

The claims file must be reviewed in 
conjunction with such evaluation, and the 
examination report should expressly state 
that such a review was undertaken.

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


